 

Exhibit 10.2

TOWER BANCORP, INC.

2007 STOCK INCENTIVE PLAN

FORM OF

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of             
    , 20     (the “Date of Grant”), is delivered by Tower Bancorp, Inc., a
Pennsylvania corporation (the “Company”), to                              (the
“Grantee”), who is an [employee/non-employee director] of the Company or one of
its subsidiaries.

WITNESSETH:

WHEREAS, the Board of Directors of Graystone Financial Corp. adopted on
March 27, 2007, with subsequent shareholder approval on May 22, 2007, the
Graystone Financial Corp. 2007 Stock Incentive Plan (the “Plan”);

WHEREAS, pursuant to the merger of Graystone Financial Corp. with and into the
Company, the Company assumed the Plan as of March 31, 2009 and succeeded
Graystone Financial Corp. as sponsor of the Plan;

WHEREAS, the Plan permits the grant of restricted shares of the Company’s common
stock, no par value per share (“Company Stock”), to designated Employees and
Non-Employee Directors (as defined in the Plan), in accordance with the terms
and provisions of the Plan, including anti-dilution adjustments;

WHEREAS, the Grantee has been designated pursuant to the Plan to receive a
Restricted Stock Grant (as defined in the Plan) on the Date of Grant specified
above; and

WHEREAS, this Agreement is intended to fulfill the requirement of the Plan that
Grants (as defined in the Plan) under the Plan shall be evidenced by a written
instrument.

NOW, THEREFORE, the Company, intending to be legally bound, hereby agrees as
follows:

 

  1. GRANT OF RESTRICTED STOCK. A restricted stock grant (“Restricted Stock
Grant”) of                              (    ) shares (“Restricted Shares”) of
Company Stock is hereby granted by the Company to the Grantee subject to the
following terms and conditions and to the provisions of the Plan.

 

  2. TRANSFER RESTRICTIONS. None of the Restricted Shares shall be sold,
assigned, pledged or otherwise transferred or disposed, voluntarily or
involuntarily, by the Grantee during the Restricted Period, except to a
successor Grantee under Article 8 of the Plan.

 

  3.

RESTRICTION PERIOD. The restrictions set forth in Section 2 above shall lapse
with respect to [            ] of the Restricted Shares on each anniversary of
the Date of Grant; provided, however, that the restrictions on all Restricted
Shares



--------------------------------------------------------------------------------

 

shall immediately lapse upon the earliest to occur of: (i) the Grantee’s
Retirement, death or Disability; or (ii) the occurrence of a Change of Control.

 

  4. FORFEITURE. The Restricted Shares shall be forfeited to the Company and
canceled immediately upon the Grantee’s termination of [employment
with/termination of service as a director of] the Company or its subsidiaries
prior to the date the restrictions lapse as provided in Section 3 above, unless
the Committee (as defined in the Plan), in its sole discretion, determines
otherwise. Simultaneously with the Grantee’s execution and delivery of this
Agreement, the Grantee shall deliver to the Company a stock power endorsed in
blank relating to the Restricted Shares in the form attached hereto as Exhibit
A.

 

  5. LEGEND. The share certificate evidencing the Restricted Shares, if any,
issued hereunder during the Restriction Period shall be endorsed with the
following legend (in addition to any legend required under applicable state
securities laws):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE TOWER
BANCORP, INC. 2007 STOCK INCENTIVE PLAN AND RELATED RESTRICTED STOCK AGREEMENT,
AND SUCH RULES, REGULATIONS AND INTERPRETATIONS AS TOWER BANCORP, INC.’S BOARD
OF DIRECTORS OR ANY COMMITTEE APPOINTED FOR PURPOSES OF ADMINISTERING AND
INTERPRETING THE STOCK INCENTIVE PLAN MAY ADOPT. COPIES OF THE PLAN, RESTRICTED
STOCK AGREEMENT AND RULES, REGULATIONS AND INTERPRETATIONS, IF ANY, ARE ON FILE
AT THE PRINCIPAL EXECUTIVE OFFICE OF TOWER BANCORP, INC.

 

  6. GRANTEE REPRESENTATIONS. In connection with the issuance of the Restricted
Shares, Grantee represents the following:

 

  (a) Grantee hereby acknowledges that Grantee has been informed that, with
respect to the issuance of the Restricted Shares, an election may be filed by
Grantee with the Internal Revenue Service, within thirty (30) days of the
issuance of the Restricted Shares, electing pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), to be taxed currently on
the fair market value of such Restricted Shares on the Date of the Grant.
Grantee acknowledges that Grantee has sought the advice of Grantee’s own tax
advisors in connection with the issuance of the Restricted Shares and the
advisability of such election under Section 83(b) of the Code. GRANTEE
ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY TO FILE TIMELY THE
ELECTION UNDER SECTION 83(b) AND THAT NEITHER THE COMPANY NOR ANY DIRECT OR
INDIRECT SUBSIDIARY OF THE COMPANY HAS ANY OBLIGATION WITH RESPECT THERETO.

 

- 2 -



--------------------------------------------------------------------------------

 

  (b) Grantee has reviewed with Grantee’s own tax advisors, the federal, state,
local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Grantee
understands that Grantee (and not the Company) shall be responsible for
Grantee’s own tax liability that may arise as a result of this Agreement and the
transactions contemplated hereby.

 

  (c) Grantee has received, read and understood this Agreement, the Plan and the
prospectus describing the material terms of the Plan, and agrees to abide by and
be bound by their respective terms and conditions.

 

  7. ADJUSTMENT OF SHARES. Notwithstanding anything contained herein to the
contrary, in the event of any change in the outstanding Company Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution or
combination of shares or the payment of a share dividend, the Restricted Shares
shall be treated in the same manner in any such transaction as other Company
Stock. Any Company Stock or other securities received by the Grantee with
respect to the Restricted Shares in any such transaction shall be subject to the
restrictions and conditions set forth herein.

 

  8. RIGHTS AS STOCKHOLDER. The Grantee shall be entitled to all of the rights
of a stockholder with respect to the Restricted Shares including the right to
vote such shares and to receive dividends and other distributions payable with
respect to such shares since the Date of Grant; provided, however, that
Restricted Shares shall not be eligible to participate in any dividend
reinvestment plan sponsored by the Company for so long as the Restriction Period
applies.

 

  9. ESCROW OF RESTRICTED SHARES. Restricted Shares shall be issued in
uncertificated, book-entry form and registered in the Grantee’s name and shall
be held in escrow by the Company or its designee until all restrictions lapse or
such shares are forfeited as provided herein; provided, however, that the terms
of such escrow shall make allowance for the transactions contemplated by
Section 7 above. Upon the written request of the Grantee, a certificate or
certificates representing the Restricted Shares as to which restrictions have
lapsed shall be delivered to the Grantee upon or after such lapse.

 

  10. INCORPORATION OF PLAN BY REFERENCE. This Restricted Stock Grant is granted
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference and this Restricted Stock Grant shall in all respects be interpreted
in accordance with the Plan. The Committee shall interpret and construe the Plan
and this Agreement, and its interpretations and determinations shall be
conclusive and binding on the Company and the Grantee and any other person
claiming an interest hereunder, with respect to any issue arising hereunder or
thereunder. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall control.

 

- 3 -



--------------------------------------------------------------------------------

 

  11. GOVERNMENT REGULATIONS. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Shares shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  12. WITHHOLDING TAXES. The Company shall have the right to require the Grantee
to remit to the Company, or to withhold from other amounts payable to the
Grantee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

 

  13. GOVERNING LAW. Questions pertaining to construction, validity and effect
of the provisions of the Plan and this Agreement and the rights of all persons
hereunder and thereunder shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to the conflict of laws principles thereof.

 

  14. DEFINED TERMS. A capitalized term used and not otherwise defined in this
Agreement shall have the meaning provided for such term by the Plan.

 

  15. SUCCESSORS AND ASSIGNS. This Agreement shall be binding on the Company’s
successors and assigns.

 

  16. [NO EMPLOYMENT OR SERVICE CONTRACT. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue such Grantee’s
relationship with the Company, nor shall it give the Grantee the right to be
retained in the employ of the Company or interfere with or otherwise restrict in
any way the rights of the Company, which rights are hereby expressly reserved,
to terminate the Grantee’s employment at any time for any reason.]

[signature page follows]

 

- 4 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Restricted Stock Agreement, and the Grantee has placed
his or her signature hereon, effective as of the Date of Grant.

 

ATTEST:     TOWER BANCORP, INC.

 

   

 

                (Asst.) Secretary     Title: (SEAL)     Acknowledged and Agreed
to by:    

 

    Grantee    

 

- 5 -



--------------------------------------------------------------------------------

 

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
TOWER BANCORP, INC., pursuant to a Restricted Stock Agreement dated
September 28, 2010,                      shares of the common stock of Tower
Bancorp, Inc. standing in the name of the undersigned on the books of said
Company, issued in uncertificated, book-entry form, and does hereby irrevocably
constitute and appoint                                          attorney-in-fact
to transfer said stock on the books of the Company with full power of
substitution in the premises. This irrevocable stock power shall not be affected
by the subsequent disability or incompetence of the undersigned.

This irrevocable stock power may be used only in accordance with the terms of
that certain Restricted Stock Agreement between Tower Bancorp, Inc. and the
undersigned dated September 28, 2010.

 

Dated:  

 

   

 

                  (Signature)       Print Name:  

 

 

Signature Guaranteed by:   TOWER BANCORP, INC.   By:  

 

  Name:  

 

  Title:  

 

 